JACKSON, District Judge.
The controlling questions presented for the consideration of this court in the record in this case are similar to those presented in the case of Township of Ninety-Six v. Folsom, 87 Fed. 304, which have been *1005maturely considered by the court; and, for the reason assigned in the opinion of the court in that case, the judgment of the court below in tills case is without error, the demurrer to the complaint was properly overruled, and we concur fully with the trial judge in his action on the points raised during the trial to the jury. Affirmed.